Citation Nr: 0210135	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran and his representative 
appeared before a Member of the Board at a hearing at the RO 
in December 2000.  The Board remanded the case for additional 
development in February 2001.  The veteran and his 
representative appeared before another Member of the Board at 
a hearing at the RO in May 2002.  Both Members are 
participating in this panel decision of the Board.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
incurred a neuropsychiatric disorder during his active 
military service.

2.  The record contains no medical evidence that the veteran 
developed compensable disability from a psychosis within one 
year of his separation from active service.

3.  Competent medical evidence indicating a nexus between any 
current psychiatric disorder and any event, disease, or 
injury incurred during the veteran's service is not of 
record.


CONCLUSION OF LAW

An acquired neuropsychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, currently diagnosed as bipolar affective disorder.  
He contends that he began receiving treatment for mental 
disorder within 11/2 years of discharge from service and has 
continued to receive treatment.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  A psychosis may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. § 3.303(c) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

At the veteran's service entrance examination in February 
1977, he reported nervous trouble.  A February 1977 
neuropsychiatric evaluation noted that the veteran had mild 
shaking of the hands when tense, but found no evidence of a 
neuropsychiatric disorder.  The veteran's service medical 
records reflect no complaints, findings, or diagnoses of a 
psychiatric disorder during service.  On a June 1978 
separation examination, the psychiatric evaluation was 
normal.

A June 1990 private hospitalization summary indicates that 
this was the veteran's first psychiatric hospitalization.  A 
recent history of substance abuse was noted.  The veteran 
denied a past psychiatric history.  The admitting diagnosis 
was adjustment disorder with mixed mood.  The veteran was 
discharged to a VA Medical Center (VAMC).  The discharge 
diagnoses include major depression, rule out situational 
reaction with depression, and polysubstance abuse.  The June 
1990 VAMC hospitalization summary revealed diagnoses of 
polysubstance abuse and antisocial personality disorder. 

An August 1986 VA medical record shows complaints of stress 
and depression for 8 months.  The history reflected no 
history of psychiatric disorder or of chronic medical 
complaints.  

Other VA medical records include outpatient clinical records 
and hospitalization reports from 1991 to 2001.  VAMC 
hospitalization reports dated in December 1991, July 1993, 
and August 1993 show diagnoses and treatment for antisocial 
personality disorder, polysubstance abuse, bipolar disorder, 
depression, and organic mood disorder.  VA outpatient 
clinical records from 1997 to 2001 show diagnoses of bipolar 
affective disorder.  The only reference to a history of 
complaints prior to 1990 is contained in the August 1993 VAMC 
hospitalization discharge summary which indicated that the 
veteran reported episodes of depression since 1979.  However, 
the United States Court of Appeals for Veterans Claims (CAVC) 
held that the recitation of the history of the onset of the 
veteran's symptoms contained in some reports generated many 
years after the veteran's separation from service, without 
further comment by a qualified medical examiner, does not 
constitute evidence of a nexus between the veteran current 
symptoms and any disease or injury he claims to have incurred 
during his active military service.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Therefore, the Board does not give 
much weight to this statement.

Additionally, the veteran has submitted several statements 
and testified at two hearings that he began to experience 
psychiatric problems shortly after service, and that it was 
his belief that his current psychiatric disorder began in 
service.  The Board has considered the veteran's statements 
and testimony.  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
current acquired psychiatric disorder to any disease or 
injury he incurred during his active military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's current 
psychiatric disorder began during service.  Thus, the 
veteran's claim must be denied.

VCAA
 
The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
the present case, the Board concludes that the veteran has 
been informed of the applicable laws and regulations, the 
evidence needed to substantiate his claim, VA's notification 
requirements by a statement of the case, supplemental 
statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In the 
instant case, the veteran alleges that there should be 
additional VA medical records showing treatment prior to 
1990.  The record shows that the RO has secured the veteran's 
service medical records, all available VA clinical records, 
and available private medical records.  Moreover, VA 
personnel at several ROs have performed exhaustive searches 
of medical records and retired medical records in an effort 
to assist the veteran.  In a February 2002 document, the 
supervisor of files at VAMC Long Beach set forth her 
exhaustive attempts to obtain any of the veteran's medical 
records from other VA facilities.  She noted that the veteran 
reported possibly receiving treatment at VA facilities in 
Nevada and California, and she contacted these facilities 
requested any medical records on the veteran.  She was 
successful in obtaining records from 1990 to present as well 
as an August 1986 record.  However, no other VA medical 
records were available.  Additionally, the veteran testified 
that his medical records from periods of incarceration in the 
1990's and 2000 were not of record; however, he indicated 
that these treatment records only contained diagnoses and 
prescriptions of medication.  As the current record before 
the Board indicates that the veteran has been diagnosed with 
a psychiatric disorder, the Board is of the opinion that 
these records would not provide any additional information.   
Moreover, the veteran appeared at two hearings before Members 
of the Board and presented testimony. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, further evidentiary 
development would serve no useful purpose. 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9);see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for an acquired neuropsychiatric disorder 
is denied.



			
	MARY GALLAGHER	JOHN ORMOND
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

